UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA

OSCAR HERNANDEZ MALD()NADO

us D\sTR\cT couRT
v\/ESTERN olsTR\cT oF Nc

» )
DoCKETNo. 52 m ms 7_3
UNITED sTATES oF AMERICA § FH_ED
V° § cHARLoTTE, Nc
§ MAR ~ t 2019
)
)

 

ORDER SEALING ARREST WARRANT,
AFFIDAVIT AND COMPLAINT

UPON MOTION of the United States of America, by and through R. ANDREW
MURRAY, United States Attorney for the Western District of North Caroiina, for an order
directing that the Arrest Warrant, Afiidavit and Complaint, and the Motion to Seal and this Order
be sealed, to protect the secrecy of the 011-going nature of the investigation in this matter until
further order of this court,

IT IS HEREBY ORDERED that the Arrest Warrant, Affidavit and Complaint, the
Motion to Seal and this Order be sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's
Office.

This the 1St day of March, 2019.

,/§ j (d/¢,,/,v

DAVID CAYER
UNITED STATES MAGISTRATE JUDGE

 

